Citation Nr: 9923917	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  95-09 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder (other than post-traumatic stress 
disorder).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at law


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel



INTRODUCTION

The veteran has approximately 20 years and three months of 
active duty, to include the periods from January 1961 to 
November 1966, and from September 1967 to January 1979.

This appeal arises from an October 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the veteran's claim of 
entitlement to service-connection for a psychiatric disorder.  

Inasmuch as the RO October 1993 decision included a 
determination as to service connection for PTSD, and in light 
of the applicable laws and a recent decision of the U.S. 
Court of Appeals for Veterans Claims, the Board has 
determined that the issues on appeal are more accurately 
construed as separate claims of "entitlement to service 
connection for an acquired psychiatric disorder (other than 
PTSD)," and "entitlement to service connection for PTSD."  
See Best v. Brown, 10 Vet. App. 322 (1997).


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  Applicable regulations provide that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f), 64 Fed. Reg. 32,807-8, (June 18, 1999).

The veteran and his representative argue that the veteran 
witnessed several noncombat stressors while stationed aboard 
ship in the 1960's, that he participated in combat while in 
Vietnam, and that he has PTSD as a result.  Of particular 
note, the veteran has stated that while he served at a naval 
communications station (NCS) at Cam Ranh Bay, he participated 
in (at least) weekly combat patrols and LP's (listening 
posts), and was exposed to enemy mortar fire and snipers.  
The veteran's "abstract of service and medical history 
(NAVMED 1406 (I-60))" indicates that he served at a "NavCom 
Sta" (alternatively listed as "NCS, NAVSUPPFAC"), Cam Ranh 
Bay, Republic of Vietnam, from November 16, 1970 to May 28, 
1971.  

The veteran's DD 214 shows that his primary specialty was 
signalman.  He received no decorations evincing combat 
service, see 38 C.F.R. § 3.304(f) (1998), and there is 
nothing currently in the claims file which establishes 
participation in combat. 
The law and regulations, together with the prevailing court 
cases, require confirmation of the claimed stressor(s) where 
participation in combat is not otherwise shown by the record 
and a psychiatric diagnosis based on the confirmed 
stressor(s).  See Cohen v. Brown, 10 Vet. App. 138-150 
(1997); see also West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In this case, under a cover letter dated in April 1998, the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) forwarded a number of documents, which included a 
chronology for the Naval Air Facility (NAF), Cam Ranh Bay, 
for the year 1970.  However, it appears that the NAF is a 
separate command from the NCS, and that the USASCRUR has 
forwarded a chronology from the wrong command.  Under the 
circumstances, the Board is convinced that a remand is 
required so that the USASCRUR may attempt to obtain the 
appropriate command history(ies) of the NCS, Cam Ranh Bay.  

In addition, the Board notes that review of two stressor 
statements, dated in October and November of 1992, 
respectively, shows that the veteran has claimed that he was 
under sniper fire and attack for about three days, to include 
flying out of one or more airports which were under attack, 
while he was in transit from the U.S.S. Cochrane (DDG-21) to 
the United States while on emergency leave.  In this regard, 
the claims files contain an authorization for travel in 
connection with an emergency leave, dated October 2, 1969, 
which appears to indicate that the veteran was to fly out of 
"NSA Da Nang."  In his October 1992 statement, the veteran 
stated that when he arrived at "Tuy Woa AFB" (apparently 
Tuy Hoa) "they were blowing the hell out of the AFB."  The 
veteran went on to state that, "It had been around 3 days or 
longer to get from the ship to Than-so-nut A.F.B. (apparently 
Tan Son Nhut) in Saigon and every minute was filled with 
action."  

At present, with the exception of the airport attack(s), the 
veteran has not provided names, dates and/or places, or other 
useful identifying information, which would allow for 
verification of participation in combat or any particular 
incident involving exposure to mortars, snipers or other 
hostile fire while in Vietnam.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (holding that it is not an impossible or 
onerous task for appellants who claim entitlement to service 
connection for PTSD to supply the names, dates and places of 
events claimed to support a PTSD stressor).   However, with 
regard to the airport attack(s) it does not appear that an 
attempt has been made at verification, and at present it is 
unclear as to which airport(s) the veteran is alleging were 
under attack when he departed on his emergency leave in 
October 1969.  Under the circumstances, the veteran should be 
requested to clarify which airport(s) he is alleging were 
under attack at the time of his emergency leave.  If a 
meaningful response is received, this should be followed by 
an attempt at verification with the USASCRUR.

Finally, the veteran has asserted that he witnessed the 
killing of about 2,000 people, and that rounds impacted all 
around him, while he was aboard the U.S.S. Cony during the 
Bay of Pigs attack in April 1961.  Although the claims file 
currently contains a ship's history for the U.S.S. Cony, 
under the circumstances, on remand the RO should request the 
deck logs for the U.S.S. Cony for April 1961.

The Board notes that the claims file contains several 
diagnoses of PTSD, as well as competing diagnoses that 
include major depression, panic disorder, generalized anxiety 
disorder, dissociative disorder.  However, all of the PTSD 
diagnoses appear to be based on unclaimed or unverified 
stressors.  See West, 7 Vet. App. at 78.  The Board further 
notes that the veteran's PTSD claim was received in October 
1992, and that by regulatory amendment effective November 7, 
1996, substantive changes were made to the schedular criteria 
for evaluating mental disorders, including post-traumatic 
stress disorder.  Specifically, VA adopted the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) in amending 
38 C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 52695-52702 
(1996).  Accordingly, in the event one or more of the claimed 
stressors are verified, the veteran should be afforded a VA 
PTSD examination to determine if he meets the criteria under 
either DSM-III or DSM-IV.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).

Finally, the veteran has raised a claim for entitlement to an 
acquired psychiatric disorder (other than PTSD).  The Court 
has long held that if a determination on one issue could have 
a significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and the VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In this case, the Board 
finds that the development of the veteran's PTSD claim as 
outlined in this remand is likely to impact his claim for an 
acquired psychiatric disorder (other than PTSD), such that 
the veteran's claim for an acquired psychiatric disorder 
(other than PTSD) is inextricably intertwined with his PTSD 
claim, and that his claim for an acquired psychiatric 
disorder (other than PTSD) cannot be fairly adjudicated prior 
to the RO's development of the evidence as set forth in this 
remand.

Based on the foregoing, additional development is required.  
Therefore, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide the specific 
location(s) of the airport(s) which he 
alleges were under attack when he flew 
out of them during his emergency leave in 
October 1969, and, to the best of his 
ability, the dates of such attacks.

2.  Following receipt of the veteran's 
response to the inquiry as outlined in 
the first paragraph of this remand, or 
after a reasonable time has passed 
without a response, the RO should contact 
the United States Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, Virginia 
22150-3197, and request that they provide 
the command history (ies) for the Naval 
Communication Station, Cam Ranh Bay, 
covering the period from November 16, 
1970 to May 28, 1971, and the deck logs 
for the U.S.S. Cony for April 1961.  In 
addition, if the veteran has provided 
additional information with regard to his 
stressors, including the alleged 
attack(s) on one or more airports which 
he claims to have witnessed, this 
information should be forwarded to the 
USASCRUR for a further attempt to verify 
the veteran's claimed stressors.

3.  If, and only if, the RO determines 
that the record establishes the existence 
of a claimed stressor or stressors during 
service, then the RO should prepare a 
report detailing the nature of any 
claimed stressor(s) which it has 
determined is verified by the record, and 
schedule the veteran for an examination 
by a VA psychiatrist to determine whether 
the veteran has PTSD under the criteria 
as set forth in either DSM-III or DSM-IV, 
and, if so, whether the veteran's PTSD is 
related to the claimed, verified 
stressor(s).  The RO must provide the 
examiners with its summary of the 
claimed, verified stressor(s), and the 
examiners must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  Such 
report must include a complete rationale 
for all opinions expressed.  The 
veteran's claims folder and a copy of 
this REMAND are to be provided to the 
examiner for use in the study of this 
case.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the 
expanded record and adjudicate the issue 
of service connection for PTSD on a de 
novo basis, to include a formal 
determination as to whether the veteran 
was engaged in combat.  If the RO's 
decision is adverse to the veteran, then 
he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional 
information, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the appellant until he is 
notified.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

